DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJesus (US 2010/0176014 A1).
Regarding claim 1, DeJesus teaches a tray blank (Fig. 6) for a storage box comprising: a planar center panel 14 defining a first side edge 101, a second side edge 71 opposite the first side edge, a first end edge 31, and a second end edge 51 opposite the first end edge, a first fastener slot 110 formed through the center panel at the first side edge and a second fastener slot 80 formed through the center panel at the second side edge, wherein the first fastener slot is laterally aligned with the second fastener slot; a first side panel 100 formed monolithically with the center panel and hingedly connected to the first side edge by a first side panel bend line 101, wherein the first side panel is coplanar with the center panel; and a second side panel 72 formed monolithically with the center panel and hingedly connected to the second side edge by a second side panel bend line 71, wherein the second side panel is coplanar with the center panel and the first side panel (Fig. 6).
Regarding claim 2, DeJesus teaches a first end panel 32 formed monolithically with the center panel and hingedly connected to the first end edge by a first end panel bend line 31; and a second end panel 52 formed monolithically with the center panel and hingedly connected to the second end edge by a second end panel bend line 51, wherein each of the first and second end panels are coplanar with the center panel and the first and second side panels (Fig. 6).
Regarding claim 3, DeJesus teaches each of the first side panel and the second side panel defines a pair of opposing side edges 88, 90, 118, 120; a first side flap 114, 116 extending from each of the side edges of the first side panel; and a second side flap 84, 86 extending from each of the side edges of the second side panel (Fig. 6).
Regarding claim 4, DeJesus teaches a first one 114 of the first side flaps extends alongside a first side edge of the first end panel 32 and a second one 116 of the first side flaps extends alongside a first side edge of the second end panel; 52 and a first one 84 of the second side flaps extends alongside a second side edge of the first end panel 32 and a second one of the second side flaps 86 extends alongside a second side edge of the second end panel 52.
Regarding claim 7, DeJesus teaches each of the first end panel 32 and the second end panel 52 comprises a first section (32, 52) hingedly connected to the center panel and a second section (16, 20) distal to the center panel and hingedly connected to the first section at a section bend line 44, 54 (Fig. 6).
Regarding claim 8, DeJesus teaches each of the section bend lines 44, 54 comprises a pair of parallel bend lines (Fig. 6).
Regarding claim 9, DeJesus teaches a first connector tab 40 extends from the second section 16 of the first end panel distal to the first section of the first end panel, and a second connector tab 62 extends from the second section of the second end panel distal to the first section of the second end panel; a first connector slot 42 is formed through the center panel at the first end edge and a second connector slot 64 is formed through the center panel at the second end edge; and the first connector slot is sized to receive the first connector tab therethrough and the second connector slot is sized to receive the second connector tab therethrough (0042, 0044).
Regarding claim 10, DeJesus teaches a third connector tab 40 extends from the second section of the first end panel and is sized to engage a third connector slot 42 formed through the center panel at the first end edge; and a fourth connector tab 62 extends from the second section of the second end panel and is sized to engage a fourth connector slot 64 formed through the center panel at the second end edge (Fig. 6; 0042, 0044).
Regarding claim 11, DeJesus teaches the first connector tab 40 is laterally aligned with the third connector tab 40 (Fig. 6); the first connector slot 42 is laterally aligned with the third connector slot 42; the second connector tab 62 is laterally aligned with the fourth connector tab 62; and the second connector slot 64 is laterally aligned with the fourth connector slot 64.
Regarding claim 12, DeJesus teaches a length of each of the first side panel 100 and the second side panel 72 is greater than a length of each of the first end panel 32 and the second end panel 52 (Fig. 6).
Regarding claim 13, DeJesus teaches the tray blank further defines a third fastener slot 110 formed through the center panel at the first side edge 101 and spaced from the first fastener slot 110 and a fourth fastener slot 80 formed through the center panel at the second side edge 71 and spaced from the second fastener slot 80, wherein the third fastener slot is laterally aligned with the fourth fastener slot (Fig. 6).
Regarding claim 14, DeJesus teaches the tray blank further defines a first connector slot 42 and a second connector slot 42 formed through the center panel at the first end edge 31; the tray blank further defines a third connector slot 64 and a fourth connector slot 64 formed through the center panel at the second end edge 51; and the first connector slot is laterally spaced from and aligned with the second connector slot and the third connector slot is laterally spaced from and aligned with the fourth connector slot (Fig. 6).
Regarding claim 15, DeJesus teaches the tray blank further comprises a first end panel 32+16 hingedly connected to the first end edge 31 and defining a first connector tab 40 and a second connector tab 40; the tray blank further comprises a second end 52+20 panel hingedly connected to the second end edge and defining a third connector tab 62 and a fourth connector tab 62; and the first connector slot is sized to receive the first connector tab, the second connector slot is sized to receive the second connector tab, the third connector slot is sized to receive the third connector tab, and the fourth connector slot is sized to receive the fourth connector tab (Fig. 6).

Claims 1-2, 12-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 6,776,746 B2).
Regarding claim 1, Taylor teaches a tray blank (Fig. 1) for a storage box comprising: a planar center panel 48 defining a first side edge 20, a second side edge 22 opposite the first side edge, a first end edge 8, and a second end edge 16 opposite the first end edge, a first fastener slot 52 formed through the center panel at the first side edge 20 and a second fastener slot 52 formed through the center panel at the second side edge, wherein the first fastener slot is laterally aligned with the second fastener slot; a first side panel (within areas 38, 40)) formed monolithically with the center panel and hingedly connected to the first side edge by a first side panel bend line 8, wherein the first side panel is coplanar with the center panel; and a second side panel (between lines 16 and 6) formed monolithically with the center panel and hingedly connected to the second side edge by a second side panel bend line 16, wherein the second side panel is coplanar with the center panel and the first side panel (Fig. 1).
Regarding claim 2, Taylor teaches a first end panel (between 8 and 6) formed monolithically with the center panel 48 and hingedly connected to the first end edge 8 by a first end panel bend line 8; and a second end panel (between 16 and 6) formed monolithically with the center panel and hingedly connected to the second end edge by a second end panel bend line 16, wherein each of the first and second end panels are coplanar with the center panel and the first and second side panels (Fig. 1).
Regarding claim 12, Taylor teaches a length (corresponding to segments 28, 30, 32, 34) of each of the first side panel and the second side panel is greater than a length (corresponding to segment 42) of each of the first end panel and the second end panel.
Regarding claim 13, Taylor teaches the tray blank further defines a third fastener slot 52 formed through the center panel at the first side edge 20 and spaced from the first fastener slot 52 and a fourth fastener slot 52 formed through the center panel at the second side edge 22 and spaced from the second fastener slot, wherein the third fastener slot is laterally aligned with the fourth fastener slot (Fig. 1).
Regarding claim 16, Taylor teaches a center bend line 15 extends laterally across the center panel from the first side edge 20 to the second side edge 22, the center bend line positioned between and substantially parallel to the first end edge 8 and the second end edge 16 (col 7 lines 44-46).
Regarding claim 17, Taylor teaches the center bend line 12 further extends laterally across the first side panel and the second side panel (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,776,746 B2) in view of White (US 2,809,775).
Regarding claim 1, the claim recites ‘fastener slot’ but does not include any structural limitation to a fastener, so the adjective ‘fastener’ is interpreted as in intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the rejection below the examiner applies a ventilation slot to teach this limitation because a ventilation slot is capable of use as a fastener slot.  For example, the ventilation slots could accommodate a zip tie through the ventilation slots to fasten a lid to a tray.  
Taylor teaches a tray blank (Fig. 1) for a storage box comprising: a planar center panel 48 defining a first side edge 8, a second side edge 16 opposite the first side edge, a first end edge 20, and a second end edge 22 opposite the first end edge, a first side panel (between lines 8 and 6) formed monolithically with the center panel and hingedly connected to the first side edge by a first side panel bend line 8 (col 7 lines 44-46), wherein the first side panel is coplanar with the center panel; and a second side panel (between lines 16 and 6) formed monolithically with the center panel and hingedly connected to the second side edge by a second side panel bend line 16 (col 7 lines 44-46), wherein the second side panel is coplanar with the center panel and the first side panel (Fig. 1).  Taylor does not teach a first fastener slot formed through the center panel at the first side edge and a second fastener slot formed through the center panel at the second side edge, wherein the first fastener slot is laterally aligned with the second fastener slot.
White teaches an analogous tray blank for forming a storage box and teaches providing slots 60 (Fig. 3) formed through the center panel at the first and second side edges of the center panel.  It would have been obvious to one of ordinary skill in the art to modify the structure of Taylor with slots as taught by White with the motivation of ventilating box contents, as taught by White (col 3 lines 71-74).
Regarding claim 2, Taylor teaches a first end panel (above line 50; Fig. 1) formed monolithically with the center panel and hingedly connected to the first end edge 20 by a first end panel bend line 20 (col 7 lines 46-49); and a second end panel (below line 22) formed monolithically with the center panel and hingedly connected to the second end edge 22 by a second end panel bend line 22 (col 7 lines 46-49), wherein each of the first and second end panels are coplanar with the center panel and the first and second side panels (Fig. 1).
Regarding claim 3, Taylor teaches each of the first side panel (between lines 8 and 6) and the second side panel (between lines 16 and 6) defines a pair of opposing side edges 20, 22; a first side flap 58A, 58B extending from each of the side edges of the first side panel; and a second side flap 58C, 58D extending from each of the side edges of the second side panel (Fig. 1).
Regarding claim 4, Taylor teaches a first one of the first side flaps 58A extends alongside a first side edge of the first end panel (along 59A; Fig. 1) and a second one of the first side flaps 58B extends alongside a first side edge of the second end panel (along 59B); and a first one of the second side flaps 58C extends alongside a second side edge of the first end panel (along 59C) and a second one of the second side flaps 58D extends alongside a second side edge of the second end panel (along 59D).
Regarding claim 5, Taylor teaches (Fig. 1) the first one 58A of the first side flaps is connected to the first side edge of the first end panel by a first tear line 59A (col 8 lines 7-22), the second one of the first side flaps 58B is connected to the first side edge of the second end panel by a second tear line 59B, the first one of the second side flaps 58C is connected to the second side edge of the first end panel by a third tear line 59C, and the second one of the second side flaps 58D is connected to the second side edge of the second end panel by a fourth tear line 59D.
Regarding claim 6, Taylor teaches an outward edge 6 (Fig. 1) of each of the first side flaps 58A, 58B is colinear with an outward edge 6 of the first side panel (between lines 8 and 6) to define a linear first side edge of the tray blank, and an outward edge 6 of each of the second side flaps 58C, 58D is colinear with an outward edge 6 of the second side panel (between 16 and 6) to define a linear second side edge of the tray blank.
Regarding claim 7, Taylor teaches each of the first end panel (above line 20) and the second end panel (below line 22) comprises a first section hingedly (corresponding to areas 40 and 44) connected to the center panel and a second section (corresponding to areas 30 and 46) distal to the center panel and hingedly connected to the first section at a section bend line 18, 24 (Fig. 1).
Regarding claim 8, Taylor teaches each of the section bend lines 18, 24 comprises a pair of parallel bend lines (col 7 lines 51-52).
Regarding claim 9, Taylor teaches a first connector tab 50 extends from the second section 38 of the first end panel distal to the first section of the first end panel, and a second connector tab 50 extends from the second section 46 of the second end panel distal to the first section of the second end panel; a first connector slot 52 is formed through the center panel at the first end edge 20 and a second connector slot 52 is formed through the center panel at the second end edge 22; and the first connector slot is sized to receive the first connector tab therethrough and the second connector slot is sized to receive the second connector tab therethrough (col 8 lines 47-55).
Regarding claim 10, Taylor teaches a third connector tab 50 extends from the second section of the first end panel and is sized to engage a third connector slot 52 formed through the center panel at the first end edge; and a fourth connector tab 50 extends from the second section of the second end panel and is sized to engage a fourth connector slot 52 formed through the center panel at the second end edge (Fig. 1; col 8 lines 47-55).
Regarding claim 11, Taylor illustrates the first connector tab 50 is laterally aligned with the third connector tab; the first connector slot 52 is laterally aligned with the third connector slot; the second connector tab is laterally aligned with the fourth connector tab; and the second connector slot is laterally aligned with the fourth connector slot (Fig. 1).
Regarding claim 13, Taylor is modified with the slots of White, and White teaches a third fastener slot 60 formed through the center panel at the first side edge and spaced from the first fastener slot and a fourth fastener slot 60 formed through the center panel at the second side edge and spaced from the second fastener slot, wherein the third fastener slot is laterally aligned with the fourth fastener slot (Fig. 3).
Regarding claim 14, Taylor teaches the tray blank further defines a first connector slot 52 and a second connector slot formed through the center panel at the first end edge 20; the tray blank further defines a third connector slot and a fourth connector slot 52 formed through the center panel at the second end edge 22; and the first connector slot is laterally spaced from and aligned with the second connector slot and the third connector slot is laterally spaced from and aligned with the fourth connector slot (Fig. 1).
Regarding claim 15, Taylor teaches the tray blank further comprises a first end panel (within areas 38, 40) hingedly connected to the first end edge 20 and defining a first connector tab 50 and a second connector tab; the tray blank further comprises a second end panel (within areas 44, 46) hingedly connected to the second end edge 22 and defining a third connector tab 50 and a fourth connector tab; and the first connector slot is sized to receive the first connector tab, the second connector slot is sized to receive the second connector tab, the third connector slot is sized to receive the third connector tab, and the fourth connector slot is sized to receive the fourth connector tab (col 8 lines 47-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for tray blanks having various claimed features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734